UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1492


UNITED STATES OF AMERICA FOR THE USE AND BENEFIT OF POTOMAC
VALLEY BRICK AND SUPPLY COMPANY,

                Plaintiff - Appellant,

          v.

GRAHAMS CONSTRUCTION, INCORPORATED; THE GUARANTEE COMPANY OF
NORTH AMERICA USA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-02032-MAB)


Submitted:   October 31, 2014             Decided:   November 12, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank J. Emig, LAW OFFICES OF FRANK J. EMIG, Laurel, Maryland,
for Appellant.      Christopher M. Anzidei, LAW OFFICES OF
CHRISTOPHER M. ANZIDEI, PLLC, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Potomac Valley Brick & Supply Co. (“PVB”) brought this

breach       of    contract      claim    against         Grahams      Construction,             Inc.

(“Grahams”),         seeking       payment    for     materials         that       PVB    sold     to

Grahams’          subcontractor,        JMM   Enterprises,            Inc.    (“JMM”).            The

district          court    granted      summary       judgment         on    this        claim    in

Grahams’ favor, finding that, even if the August 22, 2012, email

between representatives of Grahams and JMM constituted a valid

contract, PVB was not a third-party beneficiary with standing to

bring suit on that contract.                        On appeal PVB challenges that

holding.          We affirm.

                  We review a district court’s order granting summary

judgment de          novo.       D.L.    ex   rel.        K.L.   v.    Balt.       Bd.    of     Sch.

Comm’rs, 706 F.3d 256, 258 (4th Cir. 2013).                            Summary judgment is

appropriate only where “there is no genuine [dispute] as to any

material fact and . . . the movant is entitled to judgment as a

matter of law.”              Seremeth v. Bd. of Cnty. Comm’rs Frederick

Cnty., 673 F.3d 333, 336 (4th Cir. 2012) (internal quotation

marks    omitted).            In    determining           whether      a     genuine       dispute

exists,       we    “view[]      the    facts       and    the   reasonable          inferences

therefrom in the light most favorable to the nonmoving party.”

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).

                  Viewing the evidence in the light most favorable to

PVB,    we    agree       with   the     district     court      that        PVB    was    not     an

                                                2
intended    third-party         beneficiary     of   the    purported       contract.

Under    Maryland        law,     “[a]n      individual      is       a    third-party

beneficiary to a contract if the contract was intended for his

or her benefit and it clearly appears that the parties intended

to recognize him or her as the primary party in interest and as

privy to the promise.”           CR-RSC Tower I, LLC v. RSC Tower I, LLC,

56 A.3d 170, 212 (Md. 2012) (internal citation omitted).                            “In

applying this standard, [Maryland courts] look to the intention

of the parties to recognize a person or class as a primary party

in interest as expressed in the language of the instrument and

consideration      of    the    surrounding     circumstances         as    reflecting

upon the parties’ intention.”                 Id. at 213 (internal quotation

marks and alterations omitted).

            Here,       both    the   language       of    the    email      and    the

surrounding circumstances indicate that the purported contract

was made to ensure that JMM would not bear the cost of any

purchases from PVB even if it was unable to complete its work

for Grahams.       There is no evidence that Grahams and JMM intended

this    language    to    benefit     PVB.      Accordingly,          we   affirm   the

judgment of the district court.

            We dispense with oral argument because the facts and

legal   contentions       are    adequately      presented       in   the   materials




                                          3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4